957 F.2d 911
294 U.S.App.D.C. 162
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Bill GOODMAN and Carter Page d/b/a G and P Partners, Appellants,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee.
No. 90-1307.
United States Court of Appeals, District of Columbia Circuit.
March 16, 1992.

Before MIKVA, Chief Judge, and RUTH B. GINSBURG and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the Federal Communications Commission and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the Federal Communications Commission's ("Commission") May 10, 1990 order denying Goodman and Page's petition for reconsideration of the Commission's July 31, 1989 dismissal of its applications be affirmed substantially for the reasons stated in the Commission's May 10, 1990 order.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.